Title: To George Washington from Alexander Cowan, 17 February 1775
From: Cowan, Alexander
To: Washington, George



Sir
Baltimore [Md.] 17th Febry 1775

Mr Valentine Crawford got Credit for Some Goods from Capt. William McGachen Some time ago on your Accot and promised to pay for them in a Short time after he Recd them, but a twelvmonth has now allmost elaps’d and have never heard from him—at Capt. McGachens departure for England he left me his Attorney, and beg’d I would request the favour of you to endeavour to get the Money for him, as he told me he was a manager for you in the Back woods. I hope it will not be a dificult Mater for You to Procure payment, Inclosed you have his Accot and Shall take it as a Singular favour if you will drop me a few Lines to let me know whether you will be able to effect it or not, as I am realy in Great want of money at this present time, and am Sir Your most obt hume Servt

Alexr Cowan

